NEY        GENERAL

                           ~FTEKA~




Honorable Jules Damlanl, Jr.             Opinion No. C-318
CrimfnalDletrlct Attorney
GalvestonCounty                          Re: Whether Galveston County
Galveston, Texas                             is authorlied to pay for
                                             gasoline used by its
                                             Sheriff in privately'
                                             owned motor boats that
                                             are used in the performance
Dear Mr. Damianl:                            of his official duties.
            You have requested an opinion on whether Galveston
County 'isauthortsed to payfor gasoline Wed by its Sheriff
in pi+ivatelp otinbd m&W  boatsthat are used in the per-
formance of his official duties.
           Stibdiv’ialon   (b) of Article    3899, Vernon's Civil
Statutes, recites:
          "Each offPcer~'namedin this Act, where he
     recelves"'asalary as compensationfor his serv'
     lces,"shallbe 'entitledand pei?initteUto purchase
     or charge to his county ..llreasonable D
     necessary Ln the prober &d leual conduCeZ?%a
     0
     -ff Ice,   . . .

           Subdivision (a) of Sect'lon15 of Article 1722a,
Vernon's Penal Code, (The Water Safety A&),-vests the power
and authority to enforce the provie'ionsof said Article upon
"All peace officers of this State, and Its polLtica1 subdi-
v isionse"
          The very nature of Article l7228, Vernon's Penal
Code, requires saLd peace officers to use self-propelledboats
ln performIng their duties of enforcement,
          The gasoline used by the Sheriff in the performance
of these duties would constitute "reasonableexpense8 neces-
&try Ln the ProDer 8rad lenal CondUct Of his OfflCe." (BI@XbSiS
added). Therefore,under 'theprovisions of subdivision (b)
of Article 3899, supra, Galvestgn County'Is authorized to pay
for gasoline used by its Sheriff in privately owned motor
boats that are used in the performance of his official duties.
However, the method of computation of such expenses allowed

                                -1520-
Honorable Jules Damlanl, Jr., page 2 (c-318)


would be for the CommissionersCourt to determine In their
sound discretion. Attorney General's Opinion No. o-3670
(1941)    .

                             SUMMARY
              GalvestotiCounty ls'authorizedto pay
         under the provisions of subdiviSIon (b) of
         Article 3899, Verr+ofi's
                                Civil Statutes, for
         gasoline used by FtKSh6riff In privately
         owned motor boats that are used in the
         performanceof his official duties.
                                  Yours very truly,
                                  WAGGONER CARR
                                  Attorney General


                                  By:
                                     Roy B.'Johnson
                                     Assistant
                                          1   !k
                                        By:W.c,&. kAllen&-k-d
                                          AssFstant
RBJ:WEA:bk
APPROVE):
OPINION COMMITTEE
W.~V. Geppert, Chairman
Bration Blckett
Ben Harrison
Gordon Cass
George Gray
APPROVED FOR THE ATTORNEX CCWWAL
By: Roger Tyler




                               -1521-